Scott, J.,
delivered the opinion of the court.
It is impossible to read the evidence in this cause, and to say that the portions excluded affected the finding of the jury. The evidence for the plaintiff was confined to the issue that the defendant was about to remove his property out of the State with the intent to defraud his creditors. The bona fides of the debts alleged to be due by the defendant was not questioned by the evidence offered on the part of the plaintiff. No rebutting testimony or evidence showing that they were jointly due could therefore have been necessary.
The evidence relative to the possession of a tract of land of forty acres, was of but little weight. It does not appear that its exclusion could have influenced the verdict of the jury. For some purpose, possession is prima facie evidence of a title in fee. But no one would hope to establish a reputation for wealth in this country by showing that he had cut timber on a forty acre tract of land. If the defendant had used the land in the manner he proposed to show, and that was the only evidence of his title, it surely would have availed little or nothing with the jury; certainly not enough to induce us to disturb the verdict, when we consider the magnitude of the debts proved to have been in existence at the time of suing out the attachment.
The exclusion of the evidence relative to the payment of some of the *503debts since the beginning of the suit did not prejudice the defendant, as the plaintiffs did not dispute their justice and validity.
The evidence, offered to show that Marshall, the defendant, had been advised by W. Knox to secure Knox and Beman with the remnant of the goods, because they were his sureties, had been previously given and as it Was not controverted, a refusal to hear its repetition could not have prejudiced the defendant’s cause, especially as he knew when he promised Crow a deed of trust on the goods, that Knox and Beman were his sureties. The evidence! might have been received, but we cannot think that its exclusion would warrant a reversal of the judgment.
The other judges concurring, the judgment will be affirmed.